Opinion filed March 30, 2018




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00059-CR
                                   ___________

                 GERONIMO MUNGUIA, III, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 161st District Court
                             Ector County, Texas
                     Trial Court Cause No. B-17-0271-CR


                     MEMORANDUM OPINION
      Geronimo Munguia, III, filed a notice of appeal from the trial court’s order of
dismissal in this cause. We dismiss the appeal.
      The clerk of this court wrote Appellant’s counsel on February 27, 2018, and
informed him that it did not appear that the order being appealed was an appealable
order. We requested that Appellant respond and show grounds to continue the
appeal. No response has been filed.
        An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Documentation
received from the district clerk reflects that the trial court granted the State’s motion
to dismiss and dismissed cause no. B-17-0271-CR by a written order signed by the
judge of the trial court. Based on the State’s motion, it appears that the instant cause
was dismissed pursuant to Section 12.45 of the Penal Code in conjunction with
Appellant’s plea in a separate cause. See TEX. PENAL CODE ANN. § 12.45 (West
2011). The documents on file in this court reflect that cause no. B-17-0271-CR has
been dismissed. We can find no authority that would permit this court to exercise
jurisdiction in Appellant’s appeal from the order of dismissal. See McCray v. State,
No. 01-12-00969-CR, 2013 WL 6047614 (Tex. App.—Houston [1st Dist.] Nov. 14,
2013, no pet.) (mem. op., not designated for publication) (dismissing for want of
jurisdiction defendant’s appeal from order of dismissal).
        Consequently, this appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


March 30, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2